     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rriether@wrightlegal.net
 6   rjung@wrightlegal.net
 7   Attorneys for Plaintiff, U.S. Bank Trust, N.A.,
     as Trustee for LSF9 Master Participation Trust
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     U.S. BANK TRUST, N.A., AS TRUSTEE                   Case No.: 2:17-cv-01109-RFB-CWH
11   FOR LSF9 MASTER PARTICIPATION
     TRUST,                                              STIPULATION AND ORDER TO
12                                                       EXTEND DISPOSITIVE MOTION
                    Plaintiff,                           DEADLINES
13
            vs.                                          (THIRD REQUEST)
14
     LN MANAGEMENT, LLC SERIES 4004
15   CAPE SAND; LAS HADAS HOMEOWNERS’
     ASSOCIATION
16
                    Defendants.
17
18          Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust

19   (hereinafter “U.S. Bank” or “Plaintiff”), Defendant, LN Management, LLC Series 4004 Cape

20   Sand (“LN Management”), and Defendant, Las Hadas Homeowners’ Association (“HOA”) by

21   and through their respective attorneys of record, hereby stipulate and agree as follows:

22          WHEREAS, the parties previously stipulated to extend the deadline for dispositive

23   motions from January 25, 2019, to March 11, 2019, to allow the parties additional time to reach a

24   global resolution. The parties are attempting to finalize the settlement terms and have not yet

25   reached an agreement, partly due to undersigned counsel being out of the country for a prior

26   scheduled event, but the parties are confident a settlement agreement will be finalized in the next

27   45 days, and additional time is requested to finalize the settlement terms. Therefore,

28



                                                 Page 1 of 3
 1          IT IS HEREBY STIPULATED AND AGREED that the dispositive motion deadline
 2   should be continued for 45 days from March 11, 2019 to April 25, 2019, to permit the parties
 3   additional time to discuss and finalize potential settlement and resolution of all pending claims.
 4          IT IS HEREBY STIPULATED AND AGREED that if a global resolution is not reached
 5   prior to the extended dispositive motion deadline, then the parties shall proceed with dispositive
 6   motion practice.
 7          This is the parties’ third request for extension of the deadline to file dispositive motions.
 8   This request is not intended to cause any delay or prejudice to any party.
 9          IT IS SO STIPULATED.
10
     DATED this 11th day of March, 2019.                   DATED this 11th day of March, 2019.
11
12   WRIGHT, FINLAY & ZAK, LLP

13   /s/ Rock K. Jung, Esq.                                /s/ Kerry P. Faughnan, Esq.
14   Robert A. Riether, Esq.                               Kerry P. Faughnan, Esq.
     Nevada Bar No. 12076                                  Nevada Bar No. 12204
15   Rock K. Jung, Esq.                                    P.O. Box 335361
     Nevada Bar No. 10906                                  North Las Vegas, NV 89033
16   7785 W. Sahara Ave., Suite 200                        Attorney for Defendant, LN Management
17   Las Vegas, NV 89117                                   LLC Series 4004 Cape Sand
     Attorneys for Plaintiff, U.S. Bank Trust, N.A.,
18   as Trustee for LSF9 Master Participation Trust
19   DATED this 11th day of March, 2019.
20
     HALL, JAFFE & CLAYTON, LLP
                                                     IT IS SO ORDERED:
21
     /s/ Ashlie L. Surur, Esq.
22   Michael R. Hall, Esq.
23   Nevada Bar No. 5978
     Ashlie L. Surur, Esq.                           ________________________________
24   Nevada Bar No. 11290
     7425 Peak Drive
                                                     RICHARD F. BOULWARE, II
25                                                   UNITED STATES DISTRICT JUDGE
     Las Vegas, NV 89128
26   Attorneys for Defendant, Las Hadas              DATED this 13th day of March, 2019.
     Homeowners’ Association
27
28



                                                 Page 2 of 3
 1   ORDER
 2            IT IS SO ORDERED:
 3            ___________________________________
              UNITED STATES MAGISTRATE JUDGE
 4
              DATED: _________________________
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Page 3 of 3
